Title: Abigail Adams to Mary Smith Gray Otis, [post 8 February] 1797
From: Adams, Abigail
To: Otis, Mary Smith Gray


          
            My Dear Mrs Otis
            [post 8 February 1797]
          
          I received last Evening Your kind Letter of Febry 8th. I thank you for your congratulation, and kind wishes
          To be the Successor of Mrs Washington and to make good her place will be an arduous task. I can only Say that my Sincerest Wishes will be joined With my best endeavours to give offence to no one & satifaction to all.
          I have amidst many gloomy reflections, receivd pleasure from the thought of having So near a relative and valuable a Friend near me, whose tender care & kind Solisitude I had experienced on the Bed of Sickness, and to whom I could communicate my thoughs without that reserve, which my situation will require.
          Your kind offers I May have occasion for, but as yet I know what will be necessary. I would not wish to make a journey this Spring to return in the heat of the Season if mr Adams can dispence with my attendance. I had rather go on in Sep’br but I shall consult his wishes and convenience all together. I will thank You if you can inform me what Number of Domesticks the Presidents Household consisted of. how many female Servants? I can carry four from hence. I should then want a good housekeeper
          
          My Health has been better through the winter than usual I have not been without mementoes of Reumatism Since Feb’ry came in.
          My Regards to mr Otis & Love to miss Harriot & Mary from / Your affec
          
            A A
          
        